United States Bankruptcy Appellate Panel
                         FOR THE EIGHTH CIRCUIT
                                       ______

                                  No. 01-6012WM
                                      ______

In re:                                     *
                                           *
Marilyn M. Moss, a/k/a Marilyn M.          *
Bryant, a/k/a Marilyn Margaret             *
Bryant, a/k/a Marilyn Moss Bryant,         *
a/k/a M. Margaret Bryant, a/k/a            *
Marilyn Wall Bryant, a/k/a Margaret        *
Whitman Bryant, a/k/a Margaret             *
“Peggy” Whitman, a/k/a Margaret            *
Whitman “Peggy” Bryant, a/k/a              *
Margaret Bryant, a/k/a Marge Bryant,       *
a/k/a Mari Bryant, a/k/a Mary Bryant,      *
a/k/a Anne Bryant, a/k/a Anne Whitman, *
a/k/a P.M. Whitman, a/k/a Anne             *
Margaret Whitman, a/k/a Anne M.            *
Whitman Bryant, a/k/a Anne Margaret        *
Whitman Bryant, a/k/a Anne Margaret        *
Whitman Bryant Trust, a/k/a M.             *
Whitman Bryant, a/k/a M. Margaret          *
Whitman Bryant, a/k/a Catherine L.         *
Whitman, a/k/a Bryant Family Trust,        *
a/k/a Solutions, Inc., a/k/a Santa Barbara *
Mortgage Co., Inc., a/k/a National         *
Supply Corporation, a/k/a TCI              *
Industries, a/k/a TCI Investments, a/k/a *
T.N. Ayrb Inv. Co., a/k/a Transpacific *
Conservancy, Inc., a/k/a M. Margaret       *
Whitman Bryant Trust Dated April 18, *
1997, a/k/a M. Margaret Whitman            *
Bryant Trust Dated May 18, 1997            *
                                           *
       Debtor.                             *
                                          *
Marilyn M. Moss,                          *
                                          *
      Debtor - Appellant,                 * Appeal from the United States
                                          * Bankruptcy Court for the Western
             v.                           * District of Missouri
                                          *
Steven C. Block,                          *
                                          *
      Trustee - Appellee.                 *

                                      ______

                             Submitted: August 9, 2001
                             Filed: September 10, 2001
                                      ______

Before KRESSEL, SCHERMER, and SCOTT, Bankruptcy Judges.
                                       ______

KRESSEL, Bankruptcy Judge.

       Marilyn Moss, the debtor, appeals from the bankruptcy court’s1 order
sustaining the trustee’s objections to exemptions. Because we think the trustee’s
objections were both timely and well taken, we affirm.

                                 BACKGROUND

       Moss’s case has a long and sometimes sordid history. We recite in this opinion
only those matters necessary for our review and decision of the exemption litigation.
Moss filed a voluntary petition under Chapter 7 in the Western District of Missouri on


      1
       The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.


                                          2
August 6, 1998. In her petition, she stated under penalty of perjury that she lived in
Jackson County, Missouri, and that the Western District was thus the proper venue for
her case. Her schedules listed minimal assets and in her Schedule C claimed it all as
exempt under Missouri law.

       The meeting of creditors was first set for September 2, 1998. A few days prior
to the scheduled hearing, Moss filed a pleading entitled “Disabled Debtor Ex Parte
Application For Thirty Day Continuance Of Creditors’ Meeting And Accommodation
Under Americans With Disabilities Act.” In that pleading, she made a number of
allegations regarding her health, including multiple sclerosis, problems with her bowels
and bladder, and inability to speak. Since she did not appear at the September 2,
1998, meeting, the trustee continued the meeting to October 5, 1998. Moss did not
appear at the October 5, 1998, meeting either, and the trustee continued the meeting
indefinitely. As other litigation unfolded, Moss filed on November 23, 1998,
“Notification of Death of Marilyn Moss.” That statement, purportedly filed by the
administrator under her last will and testament, alleged that Moss had died of a brain
aneurysm while on the operating table. A criminal investigation regarding the
continuance request and notification of death indicated that Moss did not suffer from
any of the indicated illnesses and was certainly not dead. This led to her indictment
on two counts of making a false oath in connection with a bankruptcy case pursuant
to 18 U.S.C. § 152. As part of a plea bargain, Moss pled guilty to one count. 2

       Many of the documents obtained by the FBI in the course of its investigation
enabled the trustee to identify numerous assets that were not disclosed by Moss in any
of her schedules. While in custody, Moss filed a flurry of pleadings. A June 6, 2000,


      2
        After the district court convicted her, based on her guilty plea, Moss
appealed. The court of appeals affirmed her conviction and sentence. United
States v. Moss, 2001 WL 839006 (8th Cir. July 26, 2001) (unpublished opinion).


                                           3
order by the bankruptcy court denied a number of those motions, including a motion
to amend her petition to claim an Arizona address and motions to transfer venue or to
dismiss and stay all proceedings, all based upon improper venue allegations. Moss
appealed that order and the district court, in its order of November 15, 2000, affirmed
the bankruptcy court’s order and affirmed its determination that Moss was a resident
of Missouri.

       On June 15, 2000, the trustee reset the meeting of creditors for July 5, 2000.
Immediately before this scheduled meeting, on June 28, 2000, Moss filed amended
schedules in which she formally disclosed, for the first time, some of the personal
property that the FBI and trustee investigations had disclosed and claimed it exempt
under Arizona and California statutes. Moss did appear and submit to examination by
the trustee at the July 5, 2000, meeting.

      On July 24, 2000, the trustee filed his objection to Moss’s claimed exemptions
in her June 28, 2000, Amended Schedule C. As grounds for his objection, the trustee
alleged that the exemptions were filed in bad faith and that the property claimed as
exempt was fraudulently transferred and concealed, which barred the debtor from
claiming them as exempt. He also alleged that, as a resident of Missouri, the debtor
was not entitled to use California and Arizona exemption statutes. On February 7,
2001, the bankruptcy court’s memorandum opinion and order was entered sustaining
the trustee’s objections. The bankruptcy court agreed that there was no legal basis for
the property to be claimed exempt pursuant to California or Arizona statutes and
disallowed all of the claimed exemptions. The bankruptcy court also disagreed with
Moss’ contention that the trustee’s objections were not timely.

                            STANDARD OF REVIEW

      We review the bankruptcy court’s findings of fact for clear error and its
conclusions of law de novo. Blackwell v. Lurie (In re Popkin & Stern), 223 F.3d

                                          4
764, 765 (8th Cir. 2000); Wendover Fin. Servs. v. Hervey (In re Hervey), 252 B.R.
763, 765 (B.A.P. 8th Cir. 2000).

                                    DISCUSSION

      The debtor raises a total of six issues, four of which we address here. 3


                                     Timeliness

       Moss argues that the bankruptcy court lacks jurisdiction to consider the
trustee’s objection because it was untimely. First of all, we note that this is not an
issue of jurisdiction. The fact that an objection was untimely would not have deprived
the bankruptcy court of jurisdiction to consider it. 4 In any case, the bankruptcy court
correctly determined that the objection was timely. Federal Rule of Bankruptcy

      3
        Issue 5 concerns venue. Issue 6 deals with enforceability of a claim under
the California exemption statute, both of which are beyond the scope of this
appeal.

      4
        We have previously held that Rules 4004 and 4007, concerning the time
limits for filing complaints objecting to the debtor’s discharge and the
dischargeability of a debt, are “analogous to statutes of limitations.” KBHS
Broadcasting Co., Inc. v. Sanders (In re Bozeman), 226 B.R. 627, 630 (B.A.P.
8th Cir. 1998). Thus, they are not jurisdictional in nature, but instead are subject to
the defenses of waiver, estoppel and equitable tolling. See, e.g., European Am.
Bank v. Benedict (In re Benedict), 90 F.3d 50, 54 (2d Cir. 1996); see also Harstad
v. First Am. Bank, 39 F.3d 898, 902 n.7 (8th Cir. 1994) (noting that language
contained in a Chapter 11 plan cannot confer jurisdiction on the court, as only
Congress may confer jurisdiction). Rule 4003(b), concerning the time to file an
objection to exemption, is similar to Rules 4004 and 4007. It is a filing deadline
analogous to a statute of limitations. The Rule does not, and cannot, confer or take
away the court’s jurisdiction. Congress has instead provided for the bankruptcy
court’s jurisdiction in 28 U.S.C. §§ 157 and 1334.

                                           5
Procedure 4003(b) governs the time for timely filing objections to exemptions. That
rule provides, in part:

             A party in interest may file an objection to the list of
             property claimed as exempt only within 30 days after the
             meeting of creditors held under § 341(a) is concluded or
             within 30 days after any amendment to the list or
             supplemental schedules is filed, whichever is later.

Fed. R. Bankr. P. 4003(b). The trustee’s objection was timely under both alternatives.
The meeting of creditors was not concluded until July 5, 2000. See Bernard v. Coyne
(In re Bernard), 40 F.3d 1028, 1031-32 (9th Cir. 1994), cert. denied, 514 U.S. 1065
(1995). The debtor’s amended schedule of exemptions was filed on June 28, 2000.
The trustee’s objection to that new schedule of exemptions was filed on July 24, 2000,
within 30 days of the conclusions of both the meeting of creditors and the filing of the
amended schedule.

                                 Trustee’s Standing

       Moss argues that the trustee lacks standing to object to her claim of exemptions.
However, nowhere in her brief does she state any legal basis for this contention. Not
only does the trustee have the standing to object to exemptions, the trustee is the most
obvious person to do so as part of his obligation to collect and reduce to money
property of the estate. See 11 U.S.C. §704(1); see also Fed. R. Bankr. P. 4003(b)
(providing that a “party in interest” may file an objection to the debtor’s claimed
exemption(s)); clearly, the trustee appointed to administer debtor’s Chapter 7 case is
a party in interest). Moss’s argument is without merit.




                                           6
                               Fairness of the Hearing

      Moss objects to the trial that was held on this matter, and a number of other
matters which had been consolidated for trial, as being “disorganized and confusing.”
However, our review of the record does not indicate any fundamental unfairness nor
is there anything that indicates that the consolidated hearings violated her constitutional
rights as alleged by Moss.


                                      The Merits

      Because Missouri does not allow its residents to claim the alternative bankruptcy
exemptions found under 11 U.S.C. § 522(d), Moss is limited to claiming exemptions
under state law “that is applicable on the date of the filing of the petition at the place
in which the debtor’s domicile has been located for the 180 days immediately
preceding the date of the filing of the petition, or for a longer portion of such 180-day
period . . . .” 11 U.S.C. §522(b)(2)(A). The bankruptcy court determined, as part of
its exemption order, that Moss was required to use Missouri statutes for her
exemptions. Moss essentially attempts to reargue that she was in fact a resident of
Arizona when she filed her case. However, the bankruptcy court’s determination that
she was a resident of Missouri is amply supported by the record and was not clearly
erroneous. In addition, because that determination was previously made by the
bankruptcy court and affirmed by the district court, it is the law of the case that Moss
was a resident of Missouri for the applicable period of time. See Arleaux v. Arleaux
(In re Arleaux), 229 B.R. 182, 185 (B.A.P. 8th Cir. 1999) (providing that when a court
decides a rule of law, that decision should govern the same issues in subsequent stages
of the same case). We agree with the bankruptcy court’s determination that none of
the statutes on which Moss relied were applicable to her, and thus the trustee’s
objection was properly sustained and the property determined to be nonexempt.




                                            7
                                       Motions

      The trustee asks us to take judicial notice of the district court’s order and
judgment affirming that Missouri was a proper venue. We deny the motion because
such a request is inappropriate and unnecessary. It is inappropriate because the
decision of a court does not fall within the ambit of those kinds of “facts” which are
the proper subject of judicial notice, and as part of prior proceedings in the case may
be considered as appropriate. See Fed. R. Evid. 201(b). Moreover, it is unnecessary
because that order and judgment are already contained in the record on appeal.

       Moss also asks us to reconsider our decision to deny her earlier motion to strike
the trustee’s designation of record as untimely. The filings in this appeal and related
appeals have been numerous, voluminous, and many extensions have been granted to
both Moss and the other parties. We see nothing inappropriate in our earlier decision
to allow the designation of record to be filed one day late.

      Finally, Moss also asks us to take judicial notice of various things. Normally,
with certain exceptions not applicable here, appellate courts do not take judicial notice
of adjudicative facts that are not a part of the record. See Johnson v. Chater, 108
F.3d 942, 946 (8th Cir. 1997) (and citations therein). The list of things presented by
the appellant in her request fall into a number of categories. In many cases, they were
offered and received at trial, in which case judicial notice is unnecessary. Where they
were not offered and received at trial, consideration of them would be inappropriate.
Lastly, Moss asks us to take judicial notice of an excerpt from an opinion of the
bankruptcy court. This is not a fact, and it is not subject to judicial notice.




                                           8
                                  CONCLUSION

       Since the debtor used the wrong exemption statutes and the trustee’s objection
to those exemptions was timely, we affirm the bankruptcy court’s order of February
7, 2001, sustaining the trustee’s objection to those exemptions.

      A true copy.

             Attest:

                     CLERK, U.S. BANKRUPTCY APPELLATE
                     PANEL, EIGHTH CIRCUIT.




                                         9